Citation Nr: 0032134	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-16 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for an allergic skin 
rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board notes that the veteran requested a personal hearing 
in his August 1999 substantive appeal (Form 9).  He was 
scheduled for a hearing at the RO in February 2000, but 
failed to appear.  There is no indication of record that 
attempts were made by the veteran to reschedule this hearing 
date, or to advise the RO of any impeding circumstances that 
would prevent his appearance.  In view of the foregoing, the 
Board is satisfied that the veteran's hearing request has 
been withdrawn.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Available service medical records show no treatment for PTSD, 
depression, or an allergic skin rash.  A June 1972 separation 
examination report notes normal psychiatric and dermatologic 
clinical evaluations, and is negative for either a 
psychiatric disorder or a skin disorder.

In December 1998, the veteran filed a claim of entitlement to 
service connection for PTSD, depression, and an allergic skin 
rash.  He indicated that his PTSD resulted from alleged 
sexual harassment in service.

On VA examination in January 1999, the veteran related that 
his skin rash had its onset in 1970.  He explained that he 
could eat most foods without any "problems," and denied 
experiencing an anaphylactic reaction to foods, but indicated 
that he experienced a "mild case of hives" after eating too 
much citrus.  The veteran reported experiencing a rash on his 
left forearm after having a tattoo applied two years earlier.  
He denied a family history of allergies.  A physical 
examination revealed a tiny confluent papular rash, 
evidencing an eczema-type dermatitis, over the elbows and 
left forearm.  No transudation, exudation, dermographism, or 
hives were noted.  The pertinent diagnosis was allergy of 
unknown etiology causing severe hives.  The examiner 
explained that the etiology of urticaria is not very clear in 
the majority of cases.

According to a January 1999 Social and Industrial Survey, the 
veteran's parents divorced when he was 10 years old.  His 
brother and sister were "shipped off somewhere else after 
the divorce until things settled down," and he lived with 
his mother and maternal grandmother.  The veteran explained 
that he felt isolated after his parents' divorce.  He denied 
a childhood history of physical or sexual abuse.  The veteran 
reported that he was "traumatized" while serving as a 
hospital Corpsman in Newfoundland, Canada from 1970 to 1971.  
He explained that his commander "drummed [him] out of the 
Corp" because his performance as a dental technician was 
marginal, and indicated that he was subsequently assigned to 
"meaningless duties."  He stated that his last year in 
service "really stank," and indicated that he was 
eventually transferred to a naval hospital in Oakland, 
California for a two-week psychiatric evaluation.

The veteran reported working 30 or 40 jobs over the 26 years 
following his separation from service, and indicated that he 
was unemployed over the previous 11/2 years because he 
"relaxed and kicked back on unemployment."  He related that 
he was addicted to cocaine from 1985 to 1987, but stopped 
without the benefit of formal treatment.  He currently smoked 
marijuana "once in a while," and consumed approximately 12 
cans of beer per year.  The veteran reported outpatient 
psychiatric treatment for approximately three years, but 
denied receiving any inpatient psychiatric care.

During a VA psychiatric examination later that month, the 
veteran reported that he was reprimanded for sexual 
misconduct with a patient during his service as a dental 
technician from 1970 to 1971.  He explained that he was 
accused of "copping a feel" when he accidentally dropped a 
dental instrument on a patient's lap and picked it up.  He 
was subsequently assigned to general duties, including 
picking up garbage.  The veteran reported that this was a 
"very frustrating time for him," and indicated that he used 
marijuana, hallucinogenic drugs, LSD, and intravenous 
Seconal.  In addition, he related that he sought counseling 
because of "the harassment he was taking."  The veteran 
explained that he was offered a discharge from service 
through "marijuana amnesty," and was sent to Oak Knoll 
Naval Hospital in 1972 for a two-week drug evaluation.  He 
received an honorable discharge later that year.

The veteran described intrusive feelings of resentment about 
his last year of service, and opined that it was unfair that 
he was discharged for occasional marijuana smoking.  The 
diagnostic impression was AXIS I : Cannabis dependent, no 
remission.  AXIS II : No diagnosis.  AXIS III : No diagnosis.  
AXIS IV : Psychosocial environmental factors : 1.  Economic 
situation, stable, adequate.  2.  Housing situation, stable 
adequate.  3.  Primary support, married, current tensions 
related to the veteran's sporadic work history.  4.  Alcohol 
and drug use, continued marijuana use and dependence.  5.  
Legal issues, debt to IRS.  6.  Health issues, blood 
pressure, attention deficit disorder, and allergic reactions.  
AXIS V : Global assessment of functioning (GAF) score, 75 to 
80; highest level in the last six months, 70 to 80.  The 
examiner commented that there was no indication that the 
veteran sustained psychological or emotional trauma during 
service that "bear upon the symptoms which he has to date."  
He opined that the veteran's current symptoms fell short of 
DSM-IV criteria for PTSD or any disorder other than cannabis 
dependence.

Based on this evidence, a February 1999 rating decision 
denied service connection for PTSD, depression, and an 
allergic skin rash.  The veteran filed a notice of 
disagreement (NOD) with this decision in April 1999.  
Therein, he noted that the RO did not obtain copies of his 
service medical records and post-service private treatment 
records, and maintained that it failed to properly develop 
his claim for service connection for PTSD due to sexual 
harassment in service.  The veteran submitted a substantive 
appeal (Form 9) in August 1999, perfecting his appeal.

A May 2000 DRO Conference report indicates that the veteran 
received disability benefits from the Social Security 
Administration (SSA).

The Board notes that VA had adopted manual provisions that 
acknowledge that individuals claiming in-service personal 
assault may find it difficult to produce evidence to support 
the occurrence of the stressor.  However, alternate sources 
are available that may provide credible support to a claim of 
an in-service personal assault.  These include medical or 
counseling treatment records following the incident, military 
or civilian police reports, reports from crisis intervention 
or other emergency centers, statements from confidants such 
as family members, roommates, clergy, or fellow service 
members, or copies of personal diaries or journals.  VA 
Adjudication Manual M21-1 (M21-1), Part III, 5.14(c) 
(February 20, 1996).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the provisions in M21-
1, Part III, 5.14(c), which addresses PTSD claims based on 
personal assault, are substantive rules which are the 
equivalent of VA regulations.  Cohen v. Brown, 10 Vet App 128 
(1997); YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton 
v. West, 12 Vet App 272 (1999).

Under the provisions of M21-1, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  While the record reflects that the RO 
mailed the veteran a PTSD Questionnaire in December 1998, it 
does not appear that it sent him the personal assault 
stressor development letter.  The Board finds that this 
should be done.  See M21-1, Part III, 5.14(b)(3)(a), 
5.14(c)(6), (c)(7); see also Patton.

Behavior changes that occurred at the time of the alleged 
incident may indicate the occurrence of an in-service 
stressor based on personal assault.  After accomplishing all 
development requested by this remand, the RO must determine 
whether the veteran exhibited behavior changes in service.  
See M21-1, Part III, 5.14(c)(8).  If there is evidence of 
behavior changes, it should be determined whether these 
indicate the occurrence of a stressor.  Secondary evidence 
may need interpretation by a clinician, particularly if it 
involves behavior changes, and evidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician.  
M21-1, Part III, 5.14(c)(9); Patton.

Following a detailed review of the claims folder, it does not 
appear that the RO has attempted to obtain a copy of the 
veteran's service medical records or Social Security records.  
There are also indications in the record of the potential 
existence of additional post service treatment records that 
may contain findings and a history pertinent to the veteran's 
claim.  The Board notes that these records may be relevant to 
the disposition of the veteran's claim, both for the purpose 
of establishing key facts and for purposes of evaluating the 
probative value of the veteran's evidentiary assertions and 
other evidence of record.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain the veteran's service medical 
records, all of the medical records in the possession of SSA, 
and any additional outstanding VA treatment records.  It 
should be further noted that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c) (to be codified at 38 
U.S.C.A. § 5103A(c)), the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (to 
be codified at 38 U.S.C.A. § 5103A(b)(3)).

Dixon v. Derwinski, 3 Vet. App. 261 (1992), mandates that 
when a denial of a claim for benefits rests, in part, on the 
government's inability to produce records which were once in 
its custody, an explanation is due the veteran of how service 
records are maintained, why any search undertaken constituted 
a reasonably exhaustive search, and why further efforts were 
not justified.  Id. at 264.  In this regard, the Board notes 
that the current record does not indicate that any attempts 
have been made to obtain records of inpatient treatment from 
the Oak Knoll Naval Hospital in 1972.  If the service 
department is unable to produce these records, the mandates 
of Dixon must be followed to explain the adequacy of the 
attempts to locate such records.

Finally, the record contains findings of a current allergic 
skin rash.  Under the provisions of the Veterans Claims 
Assistant Act of 2000, it appears that the veteran's 
statements regarding a skin rash in service, and current 
medical findings are sufficient to require that the veteran 
be afforded a new VA examination to ascertain the etiology of 
any current skin disorder, and to provide specific opinions 
regarding the degree of medical probability that any such 
disorder is connected to service.  Clearly, the current 
record is not sufficient to make a decision on the claim as 
there is no competent medical evidence to link a current skin 
disorder to service, and the veteran's lay assertions of 
medical causation are not competent to establish a 
relationship between service and the type of disability at 
issue here.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his PTSD, 
depression, and allergic skin rash that 
are not currently a part of the record.  
After any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.

3.  The RO should also make every effort 
to obtain the service medical records, 
any outstanding VA and private treatment 
records, and a copy of all records 
relating to the veteran's claim with the 
SSA.  The RO should contact the SSA and 
request a copy of any decision on the 
merits of a claim and copies of any 
medical records reviewed in reaching that 
determination.  If the SSA has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited 
respectfully to 38 U.S.C.A. § 5106 (West 
1991).  The RO is again advised that the 
efforts to obtain service medical 
records, VA and SSA records should 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

4.  Because the service medical records 
for inpatient treatment may have been 
filed separately from the veteran's 
individual service medical record file, 
the RO should follow all appropriate 
adjudicative procedures in requesting 
records of inpatient treatment at the Oak 
Knoll Naval Hospital in 1972.  The RO 
should assure that the claims file 
contains either records developed from 
such a request, or documentation that no 
records could be located by the record 
custodians.

5.  Since the veteran has alleged 
stressors which involve allegations of 
non-combat personal assault, the RO 
should develop the veteran's claim in 
compliance with Patton under all of the 
applicable requirements of VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Paragraph 5.14(c) (Feb. 20, 1996).  
The RO should send the veteran a special 
PTSD personal assault letter and 
questionnaire in order to assist 
developing the veteran's claim.

The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD, to include 
statements from relatives.  He should be 
asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
PTSD, and to identify potential 
alternative sources for supporting 
evidence regarding the stressors he 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.

The RO should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

6.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

7.  Following the above, the RO should 
determine whether any evidence added to 
the record warrants a further VA 
psychiatric opinion or examination.  In 
this regard, if additional relevant 
evidence is added to the record, the RO 
should first refer the additional 
relevant evidence to the VA physician who 
conducted the examination in January 
1999, if he is available, for review and 
an opinion as to whether the additional 
evidence would warrant any change in the 
conclusions the physician reached in 
January 1999 or whether the additional 
evidence would warrant a further 
examination.  If the same physician is 
not available, this fact should be 
documented in the record and the matter 
should be referred to another 
appropriately qualified physician for an 
opinion as to whether the additional 
evidence would warrant any change in the 
conclusions the physician reached in 
January 1999 or whether the additional 
evidence would warrant a further 
examination.  

If, after review of the additional 
evidence and the opinion from the 
examining or reviewing physician, the RO 
finds that an additional VA psychiatric 
examination is warranted, the veteran 
should be examined by a VA psychiatrist 
to determine whether any psychiatric 
disorder or disorders are present, and, 
if so, the correct diagnostic 
classification of any disorder present.  
The examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should 
provide explicit responses to the 
following questions:

(a)  Does the veteran have a psychiatric 
disorder?

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should 
determine whether the in-service 
stressor(s) found to be established by 
the RO are sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the RO 
may be considered as stressors.

(c)  The examiner should identify all 
existing psychiatric diagnoses, and 
specifically address the etiology of each 
disorder.  

If the examiner determines that any 
psychiatric disorder was present prior to 
service, he or she should be asked to 
provide an opinion as to whether any such 
disability underwent increase in 
disability during service (aggravation) 
beyond the natural progress of the 
disease.  

If the examiner notes the presence of any 
coexistent psychiatric disorders, an 
opinion should be provided as to whether 
such psychiatric disorders are causally 
related to PTSD.

The report of the examiner should include 
a complete rationale for all opinions 
expressed.  

All special studies or tests including 
psychological testing and evaluations, 
such as the Minnesota Multiphasic 
Psychological Inventory, deemed necessary 
by the examiner are to be accomplished.  

The claims folder or the pertinent 
medical records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

8.  The RO should take appropriate action 
to have an appropriately qualified 
medical provider examine the claimant to 
determine the nature and etiology of any 
current skin disorder.  All indicated 
studies must be conducted.  After the 
examination and review of the evidence in 
the claims folder, including service, VA, 
and private medical records, the examiner 
should express opinions as to the 
following:

(a)  What is the correct diagnostic 
classification of any current skin 
disorder found?

(b)  What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current skin disorder 
is causally related to service or any 
incident or event in service?

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability should be provided.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

9.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination reports and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  In 
addition, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for PTSD, depression, 
and an allergic skin rash.  If the 
veteran's claims remain denied, he and 
his representative should be provided 
with a Supplemental Statement of the 
Case, which includes any additional 
pertinent law and regulations, 
specifically to include M21-1, Part III, 
5.14(c).  If the RO is unable to obtain 
records of the alleged treatment at the 
Oak Knoll Naval Hospital, the RO should 
provide an explanation as to how service 
records are maintained, why any search 
undertaken constituted a reasonably 
exhaustive search, and why further 
efforts were not justified should also be 
provided.  See Dixon.  The veteran should 
then be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



